Reissue

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Patent claims 1-21 have been canceled.  New claims 22 and 24-40 have been added.1  

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The instant reissue is broadening reissue.  According to 37 CFR 1.175(b), where the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.  The declaration does not identify a claim that the application seeks to broaden.
Claims 22 and 24-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 22, 24-27, 29-31, and 34-39 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Analysis - Claim 22
As to STEP 1, new independent claim 22 does not include any one of the following limitations found in original patent claim 1:
a.	measuring a concentration of a disinfectant in the temperature control liquid continuously during the extracorporeal circulation; 
b.	generating by a computer a disinfection status of the disinfectant from the measured concentration to be one of sufficiently disinfected, minor contamination, and change temperature control liquid; 
c.	generating by the computer an adjustment recommendation in response to the disinfection status during the extracorporeal circulation.

New independent claim 22 does not include any one of the following limitations found in original patent claim 14:
	d.	measuring and recording a concentration of a disinfectant in the temperature control liquid continuously during the extracorporeal circulation; 
e.	calculating by a computer a rate of reduction of the concentration of the disinfectant in the temperature control liquid during the extracorporeal circulation; 
	f.	determining a level of contamination based on the rate of reduction of the concentration.

Analysis - Claim 31
New independent claim 31 does not include any one of the following limitations found in original patent claim 19:
g.	a disinfectant sensor configured to measure a concentration of a disinfectant in the temperature control liquid during the extracorporeal circulation; 
h.	a computer configured to receive the measured concentration, generate a disinfection status of the temperature control liquid, the disinfection status being from a group including a first status, a second status, and a third status, and generate an adjustment recommendation in response to the disinfection status during the extracorporeal circulation; 
i.	at least one display controlled by the computer to indicate the disinfection status and the adjustment recommendation.

With respect to STEP 2, during prosecution of the application that became U.S. Patent No. 9,927,416, limitations (a)-(i) were argued and/or added to make the claims patentable over the art.
	In the response filed 7 March 2017, Patent Owner argued that the prior art fails to teach or suggest “measuring a concentration of a disinfectant in the temperature control liquid” (limitation (a)).  See page 6.
	In the response of 9 August 2017, Patent Owner amended claim 1 to include limitations (b) and (c), amended claim 14 to include limitations (d), (e), and (f), amended claim 172 to include limitations (g), (h), and (i), and argued that the prior art used to reject the claims failed to teach these limitations (b)-(i).
Any limitation presented, argued or stated to make the claims patentable over the art “generates” the surrender of claimed subject matter that omits that limitation in its entirety, i.e. surrender of any claim whose scope does not contain the limitation.   Limitations (a)-(i) are therefore surrender generating limitations. 

As to STEP 3, claims 22 and 31 are not materially narrowed in any aspect related to limitations (a)-(i).
Thus, new claims 22 and 31 relate to subject matter surrendered in the original prosecution and are rejected under 35 U.S.C. 251.  Dependent claims 24-27, 29, 30, and 34-39 are likewise rejected under 35 U.S.C. 251 as including the limitations of the independent claims.
Claims 28, 32, 33, and 40 are excluded from the recapture rejection because claim 28 includes limitation (b), claims 32 and 33 include limitation (g), and claim 40 includes limitation (i).  Thus, claims 28, 32, 33, and 40 are materially narrowed with respect to the surrendered subject matter.

Allowable Subject Matter
Claims 22 and 24-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251 and the objection to the declaration, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 22 and 31 have been amended to include the limitation “open air reservoir.”  The closest prior art of record does not teach or suggest an open air reservoir.  Fuson, Villaret, and Torgeson teach circulating a temperature control fluid but do not disclose an open top reservoir for the fluid.  Centanni, Bromberg, and Huth are directed to various aspects of sterilization but are silent to a reservoir for a temperature control fluid.

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.



Oath/Declaration
	On pages 6-7 of the Response, Patent Owner argues that because they intend to broaden all issued claims, no new supplemental oath/declaration is necessary to identify a claim that the application seeks to broaden.  Patent Owner is incorrect.  MPEP 1414 II is clear on this matter, stating “[f]or an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”  While the declaration states that the “issued claims are limited to a device having a [sic] “measuring a concentration of a disinfectant in the temperature control liquid continuously during the extracorporeal circulation”” and that the newly presented claims have been broadened, this error statement does not identify which patent claim is being broadened specifically as not all independent original patent claims contained the above limitation.  Thus, a general statement that applicant seeks to “broaden the claims” is insufficient.

Recapture
	On pages 7-8 of the Response, Patent Owner argues that the recapture rule does not apply to the claims because “the currently claimed subject matter was not surrendered but is instead subject matter of a different scope and permitted in the broadening reissue application.”  Specifically, Patent Owner asserts that the amended claims are drawn to overlooked aspects.
	Patent Owner argues that “elements of the current claims were not present or added to the claims during prosecution, thus their subject matter was not surrendered.”  Patent Owner is reminded that an overlooked aspect is defined as a patentably distinct invention not originally claimed not mere incidental features of the originally-claimed invention.  In the instant case, the invention set forth in new independent claims 22 and 31 is not a distinct invention but rather, different definitions of the same invention, merely varying in breadth and/or scope.
Although Patent Owner asserts that the new claims are directed to “subject matter of a different scope” it is clear that the invention now claimed is not distinct from that covered by the original patent claims.  For example, the original filed claim 1 in 15/008164 was directed to “A method for controlling a disinfection status of a temperature control device for human body temperature control during extracorporeal circulation, wherein temperature control is achieved by use of the temperature control device that circulates a temperature control liquid through a heat exchanger, the method comprising:  measuring a concentration of a disinfectant in the temperature control liquid.”  This claim is generic to the claims recited in the reissue application because the “disinfection status” is controlled directly by inhibiting microbial growth through use of the disinfectant.  These are “different definitions” of the same invention.  Moreover, the patent Abstract describes the invention as follows:  the “inventive method comprises using a long term disinfectant in the temperature control liquid, measuring and preferably recording the concentration of the disinfectant in the temperature control liquid and deducing a disinfectant status of the temperature control liquid from the measured concentration of the disinfectant in the temperature control liquid.”  The only means described by the patent to inhibit microbial growth in the temperature control liquid is the addition of a disinfectant thereto.  The patent further explains that a long term disinfectant will inhibit microbial growth in the temperature control liquid and use thereof is directly related to the disinfection status of the temperature control liquid.  See col.2, lines 13-19 and 48-57.
As the originally filed patent claim is generic to those filed in the reissue application, the rejection of claims 22, 24-27, 29-31, and 34-39 under 35 U.S.C. 251 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       9,927,416 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/Krisanne Jastrzab/
Specialist, CRU 3991

/Jean C. Witz/
Supervisory Specialist, CRU 3991


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 New claim 23 was cancelled by the amendment of 24 May 2022.
        2 Claim 17 was renumbered as claim 19 at allowance.